    Case: 1:19-cv-07012 Document #: 63 Filed: 10/27/20 Page 1 of 5 PageID #:524




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 KATHERINE MARTINEZ, individually and
 behalf of all others similarly situated,

                        Plaintiff,                   Case No. 1:19-cv-07012

        v.                                          Honorable Sara L. Ellis

 NANDO’S RESTAURANT GROUP, INC.,

                        Defendant.


   FINAL APPROVAL ORDER, FINAL JUDGMENT AND ORDER OF DISMISSAL
                          WITH PREJUDICE

       The above-captioned matter (the “Action”) having come before the Court on Plaintiff’s

Motion For Final Approval of Class Action Settlement, the terms of which are set forth in the Class

Action Settlement, as amended by the Parties’ Stipulation Regarding Inadvertently Omitted Class

Members (the “Settlement Agreement”) between Plaintiff Katherine Martinez (“Plaintiff”) and

Nando’s Restaurant Group, Inc. (“Nando’s” or “Defendant”) (collectively referred to as the

“Parties”) and Plaintiff’s Unopposed Motion for Final Approval of Class Action Settlement, for

Attorneys’ Fees, Expenses, and Incentive Awards, having been advised in the premises, and having

duly considered the papers and arguments of all interested parties, and having held a Final

Approval Hearing on October 28, 2020 hereby orders:

       1.      Unless defined herein, all capitalized terms in this Order shall have the respective

meanings ascribed to the same terms in the Settlement Agreement.

       2.      This Court has subject-matter jurisdiction to approve the Settlement Agreement,

including all attached exhibits, and personal jurisdiction over all Parties to the Action, including

all Settlement Class Members.
    Case: 1:19-cv-07012 Document #: 63 Filed: 10/27/20 Page 2 of 5 PageID #:525




       3.      On June 22, 2020, this Court preliminarily approved the Settlement Agreement and

certified, for settlement purposes, the Settlement Class defined “all individuals who worked at a

Nando’s restaurant in Illinois and who enrolled in the fingertip scanning feature of the Point of

Sale device at any Nando’s location in the state of Illinois from May 20, 2015 to October 1, 2019.”

       4.      Notice to the Settlement Class has been provided to the fullest extent reasonably

possible in accordance with the Court’s Preliminary Approval Order, and the substance of and

dissemination program for the Notice, which included direct notice through the U.S. Mail, which

provided the best practicable notice under the circumstances and was reasonably calculated, under

the circumstances, to apprise the Settlement Class of the pendency of the Action and their rights

to object to or exclude themselves from the Settlement Agreement and to appear at the Final

Approval Hearing; was reasonable and constituted due, adequate, and sufficient notice to all

persons entitled to receive notice; and fulfilled the requirements of Federal Rule of Civil Procedure

23 and due process.

       5.      The Settlement Agreement was the result of arm’s-length negotiations conducted

in good faith by experienced attorneys familiar with the legal and factual issues of this and is

supported by Plaintiff and Class Counsel. The Class Representatives and Class Counsel adequately

represented the Settlement Class for purposes of entering in to and implementing the Settlement

Agreement. Class Counsel’s preliminary appointment is confirmed.

       6.      The Settlement Agreement is fair, reasonable, and adequate as to, and in the best

interests of, the Settlement Class in light of complexity, expense, and duration of the litigation and

the risks involved in establishing liability and damages in maintaining the class action through trial

and appeal.




                                                  2
    Case: 1:19-cv-07012 Document #: 63 Filed: 10/27/20 Page 3 of 5 PageID #:526




        7.      The Settlement consideration, including the Maximum Gross Settlement Amount

of One Million Seven Hundred Eighty-Seven Thousand Dollars and No Cents ($1,787,000.00 )

constitutes fair value given in exchange for the Released Claims against the Released Parties. The

Court finds the Settlement Formula and the consideration to be paid to Settlement Class Members

is reasonable, considering the facts and circumstances of the claims and affirmative defenses

available in the Action and potential risks and likelihood of success of alternatively pursing

litigation on the merits.

        8.      No Settlement Class Member has objected to any of the terms of the Settlement

Agreement. The sole member of the Settlement Class who has opted-out of the Settlement is

Aashin A. Amin.

        IT IS THEREFORE, ORDERED, ADJUDGED, AND DECREED THAT:

        9.      The Settlement Agreement is finally approved as fair, reasonable, and adequate as

to, and in the best interests of, the Settlement Class Members. The Parties are directed to implement

and consummate the Settlement Agreement according to its terms and conditions.

        10.     The Settlement Class is certified for purposes of settlement only.

        11.     The sole member of the Settlement Class who has opted-out of the Settlement is:

Aashin A. Amin

        12.     The Parties and Settlement Class Members are bound by the terms and conditions

of the Settlement Agreement

        13.     The Settlement Agreement is hereby finally approved in all respects, and the Parties

are hereby directed to perform its terms.

        14.     Other than as provided in the Settlement Agreement and this Order, the Parties shall

bear their own costs and attorneys’ fees.




                                                 3
    Case: 1:19-cv-07012 Document #: 63 Filed: 10/27/20 Page 4 of 5 PageID #:527




        15.     Upon the Effective Date of the Settlement Agreement, Plaintiff and Settlement

Class Members by operation of this Final Judgement shall be fully bound by the release set forth

in the Parties’ Settlement Agreement and are hereby permanently barred and enjoined from filing,

commencing, prosecuting, intervening in or participating (as class members or otherwise) in any

Released Claim under the Parties’ Settlement Agreement.

        16.     The Parties may, without further approval from the Court, agree to and adopt such

amendments, modifications, and expansions of the Settlement Agreement and its implementing

documents (including all exhibits) that (i) shall be consistent in all material respects with this Final

Judgement; and (ii) do not limit the rights of the Settlement Class Members.

        17.     The Court awards to Class Counsel $595,666.67 as a fair and reasonable attorneys’

fee, which shall include all attorneys’ fees associated with the Action. In addition, Class Counsel

shall receive reimbursement of costs in the amount of $902.47 associated with the Action. These

amounts shall be paid out of the Settlement Fund as called for in the Parties’ Settlement

Agreement.

        18.     The Court awards to the Class Representative a Service Award of $7,500 for his

time and effort serving the Settlement Class in this Action. This amount shall be paid from the

Settlement Fund pursuant to the terms of the Settlement Agreement.

        19.     The Court approves the payment of the fees and expenses incurred by the

Settlement Administrator as approved by Class Counsel. This amount shall be paid from the

Qualified Settlement Fund pursuant to the terms of the Settlement Agreement.

        20.     The Court dismisses the Action on the merits and with prejudice.




                                                   4
      Case: 1:19-cv-07012 Document #: 63 Filed: 10/27/20 Page 5 of 5 PageID #:528




         21.       The Court finds that Defendant’s sole continuing obligation in respect to this

litigation shall be to duly perform the duties and obligations expressly made by it under the Parties’

Settlement Agreement.

         22.       Without affecting the finality of this Final Judgment for purposes of appeal, the

Court retains jurisdiction as to all matters related to the administration, consummation,

enforcement, and interpretation of the Settlement Agreement and this Final Judgment, and or any

other necessary purpose.

IT IS ORDERED.

                                                       ENTERED: October 27, 2020


                                                                                Sara L. Ellis
                                                       JUDGE:____________________________




4813-0330-7471.1 104792.1002




                                                   5
